Name: 2013/549/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the European Union general budget for the financial year 2011, Section VIII Ã¢  European Ombudsman
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  EU finance
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/133 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the European Union general budget for the financial year 2011, Section VIII  European Ombudsman (2013/549/EU) THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2011 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2011 (COM(2012) 436  C7-0231/2012) (2),  having regard to the Annual Report of the Court of Auditors on implementation of the budget for the financial year 2011, together with the institutions replies (3),  having regard to the statement of assurance (4) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2011 pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to Article 314(10) and Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Articles 50, 86, 145, 146 and 147 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (6), and in particular Articles 164, 165 and 166 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0094/2013), 1. Grants the European Ombudsman discharge in respect of the implementation of its budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Council, the Commission, the Court of Justice of the European Union, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ L 68, 15.3.2011. (2) OJ C 348, 14.11.2012, p. 1. (3) OJ C 344, 12.11.2012, p. 1. (4) OJ C 348, 14.11.2012, p. 130. (5) OJ L 248, 16.9.2002, p. 1. (6) OJ L 298, 26.10.2012, p. 1. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of the Decision on discharge for implementation of the European Union general budget for the financial year 2011, Section VIII  European Ombudsman THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2011 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2011 (COM(2012) 436  C7-0231/2012) (2),  having regard to the Annual Report of the Court of Auditors on implementation of the budget for the financial year 2011, together with the institutions replies (3),  having regard to the statement of assurance (4) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2011 pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to Article 314(10) and Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Articles 50, 86, 145, 146 and 147 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (6), and in particular Articles 164, 165 and 166 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0094/2013), 1. Notes with satisfaction that in its 2011 annual report, the Court of Auditors observed that no significant weaknesses had been identified in respect to the audited topics related to the human resources and the procurement for the European Ombudsman (the Ombudsman); 2. Welcomes the fact that on the basis of its audit work, the Court of Auditors concluded that the payments as a whole for the year ended on 31 December 2011 for administrative and other expenditure of the institutions and bodies were free from material error; 3. Stresses that the Ombudsmans budget is purely administrative and amounted in 2011 to EUR 9 427 395, with EUR 7 318 795 being allocated to Title 1 (expenditure relating to persons working for the institution), EUR 1 469 200 attributed to Title 2 (buildings, equipment and miscellaneous operating expenditure) and EUR 639 400 for Title 3 (expenditure resulting from special functions carried out by the institution); 4. Takes note that of the total appropriations, 92,54 % were committed (89,65 % in 2010) and 85,62 % paid (84,03 % in 2010) and welcomes the improvement of the utilisation rate; calls for further efforts to improve the utilisation rate and for the changes made to be monitored; 5. Calls for an obligation to improve financial planning without delay so as to ensure more efficient budget implementation; 6. Commends the Ombudsmans Annual Management Plan for 2011 where key performance indicators are included to measure the offices performance in achieving its objectives; 7. Invites the Ombudsman to put the unused rate of the interpretation services requested during that year in the next annual activity report; 8. Welcomes the internal auditors conclusions that the Ombudsman has implemented two of the three recommendations to help improve the Ombudsmans office in its internal management and control procedures in the processing of payment requests; points out that an improvement as regards timely feedback on actual payments is still needed; calls for the third recommendation, covering more timely feedback on actual payments, to be implemented without delay; 9. Calls for a sustainable increase of the percentage of decisions on admissibility taken within one month of receiving a complaint which attained a figure of 70 % in 2011; believes that the re-structuring of the Ombudsmans office, put in place at the beginning of 2012, together with a more streamlined procedure of the Registry can contribute to a better performance of the Complaint Unit in the coming years; 10. Notes with concern that the average length of inquiries continues to increase in 2011 with only 66 % of cases closed within 12 months and 80 % of cases closed within 18 months; calls for this rate to be substantially improved; calls on the Ombudsman to clarify what percentage of cases involve more than one round of inquiries and when there is a need for a second round of inquiries; 11. Calls on the Ombudsman, with a view to reducing the length of procedures, to include an indication of the percentage of resources affecting the handling of complaints submitted by the public, and the measures he considers necessary in order to make services more rapid and effective, in particular through the reallocation of resources, in his annual report; 12. Calls on the Ombudsman to set out the ways in which it addresses citizens of the Union and the amount of funding it draws from the budget to this end in its annual report; 13. Calls on the Ombudsmans office to include an exhaustive table of all the human resources at the Ombudsmans disposal, broken down by category, grade, sex, participation in professional training and nationality in the next annual activity report and to provide the full set of documents required for previous years; 14. Points out that the annual report on the activities of the Ombudsman in 2011 was adopted by the plenary in October 2012 and is satisfied with the observations made therein. (1) OJ L 68, 15.3.2011. (2) OJ C 348, 14.11.2012, p. 1. (3) OJ C 344, 12.11.2012, p. 1. (4) OJ C 348, 14.11.2012, p. 130. (5) OJ L 248, 16.9.2002, p. 1. (6) OJ L 298, 26.10.2012, p. 1.